DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Amendment
2.	Receipt is acknowledged of the Request for Continued Examination filed April 19, 2021.
Information Disclosure Statement

3.	The Information Disclosure Statements filed on January 9, 2019 and April 19, 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Allowable Subject Matter
4.	Claims 3-28 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of portable devices which include multiple magnetic stripe data tracks which communicates with a magnetic emulator and magnetic stripe receiver, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 3-26 of the present claimed invention. Specifically prior art fails to teach the claimed portable device which comprises a battery; a coupling operable to receive a removable cable to recharge the battery; and a magnetic emulator operable to serially communicate a first magnetic stripe data track and a second magnetic stripe data track to a first magnetic stripe data track receiver and a second magnetic stripe data track receiver of a payment card reader while located outside of the payment card reader. The above limitations are not 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
April 29, 2021